        Case 2:16-cv-01066-BSJ Document 753 Filed 11/02/18 Page 1 of 2
                                                                                 FILED
                                                                          2018 NOV 2 PM 3:25
                                                                                CLERK
                                                                          U.S. DISTRICT COURT




                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


  DERIVE POWER, LLC; and DERIVE
  SYSTEMS, INC.;                                   ORDER GRANTING MOTIONS TO
                                                   QUASH FILED BY NON-PARTY
                 Plaintiffs,                       WITNESSES BENTLEY HUGIE AND
          v.                                       CASEY SHIRTS

  EZ LYNK, SEZC; H&S PERFORMANCE,                       Civil No. 2:16-CV-01066-BSJ
  LLC; THOMAS WOOD; LANCE HUNTER;
  TECHIT, LLC; GDP TUNING, LLC; and
  POWER PERFORMANCE ENTERPRISES,                         The Honorable Brnce S. Jenkins
  INC.;

                 Defendants.


       Non-party witnesses Bentley Hugie and Casey Shirts filed separate motions to quash-

specifically for Mr. Hugie, the Non-Party Bentley Hugie's Motion to Quash Discovery Order as

Applied to His Individual Capacity [Dkt. 675], and specifically for Mr. Shirts, the Non-Party

Casey Shirts' Motion to Quash Discovery Order as Applied to His Individual Capacity [Dkt.

682] (collectively hereafter the "Motions to Quash"). The Motions to Quash came before the

Court for hearing on September 24, 2018. Mr. Hugie was represented by J. Gregory Hardman of

Snow Jensen & Reece, P.C., Mr. Shirts was represented by David L. Elmont of Barney,

McKenna & Olmstead, P.C., and Plaintiffs Derive Power, LLC and Derive Systems, Inc. were

represented by Michael J. Songer and Vincent J. Galluzzo of Crowell & Moring LLP.

       The Court, having reviewed all briefing relative to the Motions to Quash, having received

and considered the arguments of counsel, being fully advised in all matters related to the Motions

to Quash, and good cause appearing, hereby GRANTS the Motions to Quash.
       Case 2:16-cv-01066-BSJ Document 753 Filed 11/02/18 Page 2 of 2




      IT IS HEREBY ORDERED as follows:

   1. Mr. Hugie, in his personal capacity, is not required to respond to any discovery requests

      propounded upon Defendant H&S Performance, LLC.

  2. Mr. Shirts, in his personal capacity, is not required to respond to any discovery requests

      propounded upon Defendant H&S Performance, LLC.

   3. Nothing in this order impacts H&S Performance, LLC's, obligation to provide documents

      related to its principals. Similarly, Mr. Hugie's or Mr. Shirt's personal beliefs that about

      the "personal" nature of any documents at issue in this case do not in any way augment

      the scope of discovery.

IT IS SO ORDERED.
               fi1_/(
DATED this     r        day of November 2018.

                                             BY THE COURT:




                                             Page2
